Explanations of vote
Our aim is not to issue an opinion on the validity or otherwise of this decision to repeal Directive 68/89/EEC, although, as a rule, we have our reservations as regards the Commission's harmonising tendencies. Our view is indeed shared by most businesses and Member States in stating that they do not apply this Directive. It is important, on the other hand, to issue an opinion on the process of which this forms part, namely the 'better lawmaking' initiative, which, under the guise of simplification, is in practice a policy of market deregulation at national and Community level.
The Commission's justification leaves no room for doubt: 'better lawmaking is vital to improving the competitiveness of European businesses and to achieving the objectives of the Lisbon Agenda'. The objective, for the Commission, is to cut 'unnecessary costs and obstacles that block adaptation and innovation' and to put into 'practice the right incentives and the basic market conditions for businesses to develop.' In other words, the purpose of 'better lawmaking' is to benefit business rather than to protect the consumer's labour, social and environmental rights. This is what we object to. We do not want this process to lead to the repeal of any legislation that undermines the notion that competition and the profits of business are of prime importance, above all other considerations.
in writing. (PL) I am voting in favour of the report on Decision No 804/2004/EC of the European Parliament and of the Council of 21 April 2004 establishing a Community action programme to promote activities in the field of the protection of the Community's financial interests (Hercule II programme).
Mr Bösch has tabled a good report. The changes in the preamble are a better reflection of the criteria and purpose of this regulation. The proposed change provides improved tools for implementing the action programme and strengthens supervision of its correct implementation. Allocating an additional EUR 67 million to the Hercule II programme annually will have a significant effect on combating smuggling and fraud.
in writing. I support the Hercule II programme and the work it is carrying out for the prevention, detection and combating of activities damaging the Community's financial interests. The type of fraud combated under the programme must be tackled in order to retain the tax base of Member States.
in writing. (PL) I am voting for the report on the proposal on the Commission Regulation (EC, Euratom) amending Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities.
Mrs Gräßle and Mr Pahor, the rapporteurs, have compiled an excellent report which includes a number of amendments. Implementing the regulation will provide greater flexibility and transparency in the Financial Regulation applicable to the general budget of the European Communities. It will better secure the Community's financial interests, while at the same time giving the Committee on Budgetary Control more transparent opportunities to assess the proper implementation of the Community budget in the relevant section.
in writing. I support the amendments put forward by this report as the European Parliament's budgetary function is vital to maintaining democratic scrutiny at the European level. I especially support the amendments aimed at improving the comparison between the political will expressed in Parliament's remarks on the budget and the actual implementation.
(DE) Mr President, the INSPIRE data system is a considerable gain for us in Europe, since, for every policy, particularly in the environmental sphere, we need mutually comparable data on space, and so I would like to thank Mrs Brepoels, the rapporteur, for negotiating an outstandingly good compromise, which is the only way in which we can enable the public to inform themselves on the environmental hazards in store for them and to participate in the systems that we are setting up in Europe. INSPIRE is making an essential contribution to this.
in writing. I voted in favour of this report as it will create a waste management policy that will help us meet our objective of reducing waste and protecting our environment. We need to protect the environment at an EU level and this report represents an attempt to do this. The report meets the priorities I feel we should have for our environment of reducing the production of non-reusable or non-recyclable waste, making producers and importers responsible for waste, avoiding the reclassification of energy recovery incinerators for waste disposal and introducing a requirement to develop national waste prevention programmes.
(DE) Mr President, two things were of particular importance to us Austrians when it came to the revision of this framework directive on waste. One was the special rule for organic waste, since both we and Germany have systems for dealing with this, which work very well and need to be maintained. At the same time, though, we urge the Commission to keep working on this in order to establish a Europe-wide system for it. The second thing we were concerned about was catering waste and waste from guesthouses, which can, after appropriate treatment, be reused in the husbandry of pigs. That is quite essential if those and similar food flows are to be properly reprocessed.
(DE) Mr President, slowly, but surely, society is rethinking its approach to waste, but, since more and more countries want to reprocess old waste and the owners of plant want to spare them overload, the consequence is that waste is transported from one end of Europe to the other. Even if we are now paying attention to the environment, we become aware from time to time of black sheep quietly or blatantly disposing of waste in an illegal manner or claiming money for costly reprocessing that they have not actually carried out.
Not only does that do harm to the living space we all share, but it also costs the state and municipalities a lot of money, and we need to be more vigorous in dealing with this. We also need to do more work on informing people, since some members of the public, out of ignorance, dispose of such things as medicines in the wrong way. It also goes without saying that we have to do more about recycling, and that the EU and its Member States need to set us a good example in this respect. Over and above that, too, we must not forget that the issue of the storage of nuclear waste has still not yet been resolved, and that is yet another reason to refrain from building more nuclear power stations.
in writing. We and the Fianna Fail Delegation in the EP have voted in favour of a stronger Commission proposal on waste favouring the five-stage hierarchy with the essential emphasis on Prevention and Reduction of waste, followed by reuse, recycling, recovery and then the safe and environmentally sound disposal of waste in this order of priority.
We have voted in favour of calling for binding targets for Member States to stabilise waste production at anticipated 2008 levels by 2012 and support the EP call for greater reuse and recycling to reduce pressure on landfill sites, for Member States to take the necessary measures to ensure that, where practicable, all waste undergoes recovery operations, to take measures to promote recycling and to set up collection schemes of different streams, to move towards a Recycling Society by 2020 where 50 % of our municipal solid waste should be recycled in addition to biowaste and industrial waste.
The issue of the distinction between Recovery and Disposal is a very important one. We have voted in favour of amendments that clearly distinguish between recovery and disposal and have voted against amendments that would reclassify units from disposal to recovery.
in writing. - (FR) I should like to congratulate the rapporteur and Parliament's Committee on the Environment, Public Health and Food Safety on the excellent work that they have done.
We do indeed need to take action, as waste management policies do not always advance the cause of recycling and composting. Unfortunately, dumping and incineration are still the most widespread ways of dealing with waste.
I am in favour of the five-level hierarchy applicable to waste management (prevention, re-use, recycling, recovery and dumping) as, in my view, the objective of reducing waste must be given priority, and precedence must therefore be given to a policy of waste prevention. I am in favour, for example, of introducing product labelling designed to develop eco-consumption.
I am pleased that, for purposes of simplification, excavated land has been excluded from the list of forms of waste. However, I think it necessary to make a clear distinction between recycling and recovery, and to manage incineration practices, with a view to creating genuine energy recovery, which must not constitute a risk to human health and the environment.
I support the proposal whereby, in accordance with the 'polluter pays' principle, those who produce waste would, as a matter of general practice, be held responsible for it.
This report raises a number of points that are, in some cases, inconsistent. The report proposes priorities regarding, on the one hand, waste management, with the emphasis on prevention, reuse, recycling and other recovery operations, and, on the other, regarding waste disposal. This is something we welcome, and we hope that the final text will eventually reflect this proposal.
Unfortunately, however, some of the positive amendments that were tabled - aimed at removing incineration from classification as a recovery process, and at ensuring that using this method would automatically be null and void - were not adopted, whereas others, much more limited in scope, were adopted. Therein lie some of the inconsistencies.
Consequently, at the forthcoming negotiation stage, all our attention must be focused on the process, in order to monitor the development of the definitions and the content thereof.
Hence at this first reading we have prioritised the aspects that improved on the Commission's original proposal. The final vote at second reading, however, will depend on clarification of the existing inconsistencies.
in writing. I will be voting in favour of the Jackson report on waste. It is important that we avoid burying ourselves under the proliferation of packaging consumer society imposes on us. I am in favour of recycling to the maximum practical level, but that is not enough. We must limit the amount of waste generated before recycling. However much we try, there will be material requiring disposal. Provided that it is kept to the minimum practical level, I have no problem if some of that material is burnt. I have visited in Germany CHP schemes based on waste incineration which are to be commended. We will help our planet and our future by utilising a variety of measures and not by making one scheme fit all.
in writing. I supported the Jackson report today because it encompassed the thrust of the Environment Committee's progressive stance on waste prevention and management. I am particularly satisfied that the European Parliament has rejected the Commission's proposal to re-brand municipal waste incinerators based on certain criteria. Sinn Féin supports those communities in Ireland fighting against the imposition of dangerous incinerators onto their communities.
The Jackson report sends out a clear signal that the European Parliament supports the principles of a recycling society - Member States should do so too. The inclusion of the five-step waste hierarchy plan and the insistence on obliging Member States to provide waste prevention plans are also welcome. I regret that clearer and more ambitious targets were not included, however.
The issue of waste treatment is extremely important. The debate should focus on the idea that the excesses of those championing the environment will result in unrealistic, unworkable legislation. Such legislative inadequacy will in turn lead to environmental negligence and to an avoidable legacy for future generations.
One must, on the other hand, be mindful of the fact that, for all our good intentions on reducing pollution, the truth is that the ongoing increase in standards of living in the EU, and indeed throughout the world, will always lead to higher consumption and inevitably to more waste. We must therefore be realistic and, more importantly, seek to obtain a positive return, as suggested here, on waste treatment, in terms of energy.
in writing. - (FR) Prevention is better than cure. This adage, which ringingly endorses the desire to tackle the root causes of problems, applies perfectly to European waste policy.
What, then, are the facts? Between 1995 and 2003, global waste production has increased by 19% an average of 3.5 tonnes per person per year.
If we add to this the fact that less than 20% of waste is recycled, that - in 50% of cases end-of-life materials are not recycled and end up scattered throughout the countryside and that, moreover, allowing incinerators and waste that is dangerous to the environment and to public health to proliferate is not a tenable policy, what we have is a whole waste management philosophy that needs to be re-thought, and to be re-thought along three main axes: eco-design as a priority of waste prevention policy, given that 80% of the environmental impact occurs at the time that a product is manufactured and processed; the implementation of green taxation, which is intended to have a deterrent effect and which discourages excess packaging and energy-guzzling products; and the closure of Europe's 10 000 illicit rubbish dumps or the modification of these dumps to bring them into line with the 2001 EU Landfill Directive.
in writing. I welcome this report in tackling the EU waste problem. I am pleased that a legally binding stabilisation target has been introduced for waste prevention. I am also pleased that there has been no weakening of the principle of the five-stage 'hierarchy of waste': prevention and reduction of waste, re-use of waste, recycling of waste (less than a third of waste is recycled today), other recovery operations and, finally, the safe and environmentally sound disposal of waste.
As we know, one of the problems of modern society is waste production. We therefore endorse the adoption of this document, which places the accent on the primary objective of waste management, namely the protection of the environment and human health.
We would also highlight the adoption of what is referred to as the 'waste hierarchy', that is to say, the establishment of the following action priorities, in order: prevention, reuse, recycling, other recovery operations such as energy recovery and lastly disposal. With the higher importance attached to the issue of prevention, the intention is to reduce as far as possible the waste created.
Let us not forget, however, that given the enormous amount of waste currently produced, measures aimed at reuse, recycling and disposal that could be implemented remain inadequate and incapable of meeting our needs.
Waste reduction is therefore a crucial issue. To achieve this, however, entails a change in standards of production and consumption. It also involves clarifying the problem and raising awareness among the entire population. Consequently, it must be clarified how waste management is to be paid for, and guarantees must be put in place to ensure that it is not the 'weakest link in the chain', namely the consumers, who have to carry the can. We therefore feel that reference to the application of the 'polluter pays' principle is dangerous.
in writing. - (EL) In Greece, there are now 3 500 uncontrolled dumps. About half incinerate, with serious repercussions on the environment and public health. The volume of waste is increasing and most of it is dumped in landfills. On the other hand, the re-use and recycling of waste are still at excessively low levels and illegal cross-border transportation of waste is increasing. All this applies to most of the Member States and is rightly pointed out in the report entitled 'Thematic Strategy on the recycling of waste'".
Unfortunately, instead of finding solutions to these social problems, the Commission is using confusing targets and phoney definitions and a lack of qualitative and quantitative targets to promote the interests of the manufacturers and operators of incineration plants, which are major economic interests, at a time when we know that incineration produces gaseous pollution, dangerous solids and toxic liquid waste which contribute to the greenhouse effect. At the same time, incineration acts as a counterincentive to recycling.
This confirms that the capitalist ΕU cannot by its very nature apply a waste management policy based on the criterion of environmental protection and public health, because this is incompatible with unhampered action by capital to generate profits.
We also express our disagreement with the principle of 'the polluter pays' and the principle of the 'waste generator's responsibility', as they are tools for shifting blame from the polluter, who can basically pollute with impunity and just pay a financial price.
in writing. I voted in favour of this report as I believe we should create a waste management policy that will reduce waste and protect our environment. I believe the basis of the EU waste policy should be the protection of the environment and not to facilitate the trade of waste. The 'polluter pays' principle, the principle of producer responsibility in the EU waste legislation as well as the implementation of concrete targets for prevention are important aspects of this report that I favour.
in writing. The proposal for a separate directive on sewage sludge, a revision of the waste incinerator directive and proposals on waste prevention should be welcomed.
(NL) Mr President, I voted against the Bozkurt report. Whilst a number of necessary conclusions have been drawn, we in this House are passing up an opportunity to bring real pressure to bear on the Turkish Government. The accession negotiations with Turkey could be used as a lever to make progress in the area of human rights, in this case women's rights, but it would appear that we have made a conscious decision not to do this. In this House, there is a majority that assumes that Turkey must be able to join the European Union at all costs. The official line is, of course, that negotiations with Turkey can be suspended at any time if it transpires that that country is clearly flouting the human rights conditions. It has, though, become evident to us, time and time again, that the negotiations will never be suspended. It is a stipulation that serves one purpose and one purpose only: to pacify the majority of the voting public in Europe who are opposed to Turkey joining.
in writing. - (FR) I voted in favour of the own-initiative report by Mrs Bozkurt on women's role in social, economic and political life in Turkey.
Although the legal framework for women's rights appears to be generally satisfactory, its actual implementation is still deficient, in my opinion: violence against women - and, in particular, honour crimes and forced marriages - must be systematically condemned.
I welcome the proposal in the report inviting Turkish institutions to build alliances with all groupings - civil and social - in society so as to initiate campaigns to spread awareness of violence committed against women and children.
I am also delighted by the adoption of the recommendation addressed to the Turkish political parties to include more female candidates on election lists as from the next elections in 2007.
Finally, I am very pleased about the request to the Turkish Government to make it mandatory for girls prevented by their families from attending school to have access to knowledge.
I voted in favour of the report by Mrs Bozkurt because it reinforces the idea that the Turkish Government must adopt measures enabling women to play a more prominent role in Turkey's social, economic and political life, despite progress that has already been made.
This report illustrates that there is a long way to go when it comes to protecting Turkish women against domestic violence and honour crimes. It also calls on the Turkish Government to build more shelters for women who are victims of violence.
By voting for this report we only wanted to endorse protection of the rights of all Turkish women, including in accession negotiations between Turkey and the EU, high on the agenda of which is the crucial issue of respect for human rights, including women's rights. Yet we do not consider this to be the only issue to take into account in the negotiations with Turkey. Our opposition to accession negotiations while Turkey continues its unacceptable occupation of Northern Cyprus is well known. We therefore object to a number of points in the report before us.
As the adopted report says, although the new Criminal Code, which entered into force in June 2005, has substantially improved the fundamental rights of Turkish women, the European Directives on gender equality have yet to be transposed in full. We also deplore the fact that, in some parts of South-East Turkey, girls are not registered when they are born, which hampers the fight against forced marriages and honour crimes, as the victims have no official identity. We also join in calling on the Turkish Government to guarantee women from the Kurdish minority equal involvement in women's rights programmes.
in writing. (SV) We fully share the view that Turkey, like other candidate countries, must establish a democratic constitutional state with full human rights and gender equality.
However, we are critical of quite a few individual points in the report. For example, it is absurd for the European Parliament to propose that a mandatory quota system be adopted, ensuring fair representation of women on election lists (paragraph 41), that the Turkish political parties adopt internal rules guaranteeing the presence of women in their management bodies at all levels (paragraph 43) and that the political parties in Turkey include more female candidates on election lists (paragraph 44). The EU does not impose this type of requirement on other candidate countries or on existing Member States. It is self-evidently absurd for a candidate country to be treated differently through the formulation of special requirements. Moreover, it is, in the end, for individual countries to decide what type of measures are to be taken to strengthen the role of women in society.
On the basis of the above reasoning, we have each chosen to abstain in the final vote.
in writing. I and my British Conservative colleagues support the accession of Turkey to the European Union. We also believe it is important that Turkey, as with all other candidate countries, must fulfil the Copenhagen criteria.
However, this report seems to set the barrier of membership of Turkey at a higher level than other states. We cannot support treating Turkey differently and less favourably than other candidate states. Of course, Turkey must also ensure it will abide by the Copenhagen criteria with regard to the rights of women and girls.
We have decided to abstain on this report as we are concerned that the long list of demands in it will be used politically by those opposed to Turkey's membership of the EU. By the same token, we want to make clear that we are supportive of genuine attempts to improve the position of women in Turkey.
We MEPs of the New Democracy party voted in favour of the Bozkurt report, which refers not only to the problematic situation of women in Turkey in all sectors, but also to the measures that need to be taken in order for the acquis communautaire to be adopted and applied in the candidate country.
Constant, multilateral efforts by Turkey must continue in order to defend women's human rights, by eliminating violence, crimes of honour and polygamy, and in order to eliminate discrimination in the family, in economic and social life and in general.
We abstained from Amendment 15. We believe that this amendment gives no added value to the resolution.
It is a fact that the dimension of equality forms part of the acquis communautaire, which must be adopted and applied by the candidate country. Thus, freezing negotiations, as called for in the amendment in question, would delay the application of equality between the two sexes. We should not forget that there is already leverage in this direction at the current stage of negotiations. We would remind the House that opening negotiations on Chapter 19 on social policy and employment, which relates directly to discrimination against women, requires compulsory developments in and compliance by Turkey, with specific targets to promote equality.
in writing. I have voted in favour of this report as it seeks to evaluate and suggest measures to evolve women's rights in Turkey. Cooperation with Turkish authorities and civil society is needed in order to improve women's rights and the report suggests this. In particular, in light of the country's candidacy for EU membership, respecting human rights, including women's rights must be made a priority. There are persistent problems with women's rights such as: Violence against women, including honour crimes; lack of education for women and girls; the decrease in women's participation in the labour market. I am pleased to support a report which recognises the need to address these issues and gives concrete suggestions for how we can achieve this.
Forced marriages, domestic violence, honour crimes, illiteracy, etc: the situation of women in Turkey is not a bed of roses. According to Unicef, 700 000 girls are prevented from attending school by their families every year. The employment rate among women is less than 25%, way below the 55% in the European Union.
These are worrying figures when Turkey's accession to the EU is arousing controversy. That is why Parliament is proposing constructive measures: an assessment of Turkey's progress according to benchmarks; the creation of refuges for women who are victims of violence; the obligation to register all girls at birth in order to prevent forced marriage; training the police and judiciary in the prevention of honour crimes, to encourage the systematic opening of inquiries and the necessary sentences; a mandatory quota system for the involvement of women in political life.
I am not a fundamentalist when it comes to positive discrimination, but I am convinced that temporary measures will be useful in Turkey. The country is crying out for women in positions of power, who will serve as models and bring about a change in traditional ways of thinking.
in writing. (SV) In the vote on Mrs Bozkurt's report on women's role in social, economic and political life in Turkey, I chose to vote in favour of the amendment designed to delete paragraph 41 on the subject of a quota system. I think it a great problem that there are not more women in Turkish politics, but, for me, a quota system is not the right solution to this problem.
in writing. The start of talks with Turkey on EU accession should be welcomed. However, the rights of women need to be closely monitored. The case of girls in south-east Turkey not being registered at birth needs to be challenged. All births should be officially registered regardless of gender. As for women in politics, more work could be done to encourage, nurture and help women into elected office. However, we should remember that in the EU there are still countries whose female representation in national politics falls short of the mark. In the UK, it will take 200 years before women are equally represented in the House of Commons. We must do all that we can to address gender inequalities where they occur.
in writing. (SV) Present circumstances show that the membership negotiations with Turkey have been embarked on too early. The report highlights a number of serious problems, especially the occurrence of honour killings and violence against women.
Quite apart from whether or not it becomes a Member State, Turkey is on the EU's doorstep and will constitute an important trading partner for the EU. It is therefore important for the EU to continue to put political pressure on Turkey with a view to the country's constructive development. However, it would be extremely unfortunate if the European Parliament were to go so far as to propose a mandatory quota system for the representation of women on various election lists. The EU does not have the power to interfere in nomination proceedings that comply with democratic ground rules.